      Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 1 of 33 PageID# 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

MARGIE LOUISE WESCOTT, as the                          )
Personal Representative for the                        )
ESTATE OF CHARLES WESCOTT                              )
                                                       )
       Plaintiff,                                      )
v.                                                     )      Case No. _______________
                                                       )
MICHELIN NORTH AMERICA, INC.                           )
                                                       )
and                                                    )
                                                       )
MICHELIN NORTH AMERICA                                 )
(CANADA), INC.                                         )
                                                       )
       Defendants.                                     )


                                           COMPLAINT

       Plaintiff Margie Wescott (“Plaintiff”), as Personal Representative for the Estate of

Charles Wescott, by counsel and for her Complaint against Defendants Michelin North America,

Inc. (“MNA”) and Michelin North America (Canada), Inc. (“MC”) (collectively, “Defendants”),

alleges as follows:

                                  JURISDICTION AND VENUE

       1.        This Court has diversity jurisdiction over the claims asserted herein pursuant to 28

U.S.C. § 1332.

       2.        Venue is proper pursuant to 28 U.S.C. §1391(b)(2) because a substantial part of

the acts and omissions giving rise to Plaintiff’s claims occurred in the Eastern District of

Virginia.

       3.        Assignment to the Richmond Division of the Eastern District of Virginia is proper

pursuant to Eastern District of Virginia Local Rules 3(B)(4) and 3(C), because a substantial part
      Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 2 of 33 PageID# 2




of the acts and omissions giving rise to Plaintiff’s claims occurred within the territorial bounds of

the Eastern Division.

                                            PARTIES

       4.      Plaintiff is a natural person and resident of the Commonwealth of Virginia.

Plaintiff is the wife of Charles Wescott and has been appointed the Personal Representative for

the Estate of Charles Wescott. As such, Plaintiff is the proper party to bring this civil action on

behalf of the survivors of the Charles Wescott (“Mr. Wescott”) and on behalf of the Estate of

Charles Wescott.

       5.      MNA is a foreign corporation engaged in the business of designing,

manufacturing, distributing, and/or selling tires, including a certain Michelin XZA3 11 R22.5

bearing Department of Transportation (DOT) code M53TB65X0311 (the “Subject Tire”).

MNA operates, conducts, engages in, or carries on business or a business venture in the

Commonwealth of Virginia and has a registered agent in the Commonwealth of Virginia.

       6.      MC is a foreign corporation engaged in the business of designing, manufacturing,

distributing and/or selling tires, including a certain Michelin XZA3 11 R22.5 bearing

Department of Transportation (DOT) code M53TB65X0311 (the “Subject Tire”).                      MC

operates, conducts, engages in, or carries on business or a business venture in the

Commonwealth of Virginia and has a registered agent in the Commonwealth of Virginia.

                                   STATEMENT OF FACTS

       7.      This cause of action arises out of a single vehicle motor vehicle accident that

occurred on June 20, 2019, which involved a 2006 Hino 4x2 COE bearing Vehicle Identification

Number (VIN) 5PVNV8JTX625S0146 (hereinafter referred to as the “Subject Truck”).

       8.      At the time of the motor vehicle accident, the passenger side steer tire affixed to




                                                 2
      Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 3 of 33 PageID# 3




the “Subject Truck was a Michelin XZA3 11 R22.5 bearing Department of Transportation

(DOT) code M53TB65X0311 (the “Subject Tire”).

       9.       The Subject Tire was designed by MNA and manufactured at MC’s Waterville,

Nova Scotia, Canada plant and distributed and sold in the United States by MNA. Therefore, the

Subject Tire was within the stream of commerce that ultimately led to the Subject Tire being

affixed to the Subject Truck that Mr. Wescott was operating on June 20, 2019.

       10.      On June 20, 2019, Mr. Wescott was lawfully operating the Subject Truck

westbound on I-64, approximately 2 miles southeast of Route 30 (Old Stage Road) in James City

County, Virginia. Suddenly and without any warning, the Subject Tire’s integrity failed and the

tread and belt system separated from the carcass of the Subject Tire.

       11.      As a direct result of the Subject Tire’s failure, the Subject Truck became unstable

and Mr. Wescott lost control of the vehicle. The Subject Truck veered to the left and rolled over

before finally coming to a rest on westbound I-64.

       12.      Mr. Wescott was transported to VCU Medical Center in Richmond, Virginia,

where he received treatment for the following injuries:

             a. Traumatic brain injury;

             b. Subdural bleeding;

             c. Multiple rib fractures;

             d. Collapsed lung; and

             e. Dislocated shoulder.

       13.      Mr. Wescott remained in the Intensive Care Unit at VCU Medical Center from

June 20, 2019, to July 14, 2019.

       14.      On July 15, 2019, Mr. Wescott was transferred to Select Specialty Hospital in




                                                 3
      Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 4 of 33 PageID# 4




Newport News, Virginia, for continued medical management, physical therapy, occupational

therapy, and speech therapy.

       15.     On September 13, 2019, Mr. Wescott was transferred again to JFK Johnson

Rehabilitation Institute in Edison, New Jersey, where he stayed until January 23, 2020.

       16.     Mr. Wescott was subsequently transferred to Shore Health and Rehabilitation

Center in Accomack County, Virginia, where he passed away on March 14, 2020.

       17.     The catastrophic injuries sustained by Mr. Wescott in the June 20, 2019, accident

ultimately caused his death on March 14, 2020.

       18.     Alternatively, the aforementioned catastrophic injuries did not cause Mr.

Wescott’s death on March 14, 2020.

       19.     Defendants’ design and manufacture of the Subject Tire rendered the Subject Tire

unreasonably dangerous for its intended uses and for any of its foreseeable uses or misuses at the

time it was sold by Defendants.

       20.     Specifically, upon information and belief, MNA’s design of the Subject Tire was

defective and unreasonably dangerous in that MNA chose a tire construction with three steel

belts. The peripheral mass of the additional third belt increases the centrifugal forces developed

in the rotating tire, thereby reducing the Subject Tire’s durability, especially at highway speeds.

The increased centrifugal forces, caused by the three belt design, increased the forces on various

components of the Subject Tire over time and made it susceptible to (and ultimately caused) the

tread/belt separation that occurred on June 20, 2019.

       21.     MNA and MC manufactured the Subject Tire in a defective and unreasonably

dangerous manner in that there was an inadequate curing/bonding between the internal

components of the Subject Tire – specifically between the belts and carcass of the tire.




                                                 4
      Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 5 of 33 PageID# 5




        22.     The defective and unreasonably dangerous condition of the Subject Tire, as

alleged herein, directly and proximately caused the Subject Tire’s failure and the resulting

accident that took place on June 20, 2019.

        23.     When Defendants manufactured and sold the Subject Tire they knew or should

have known the Subject Tire was defective and unreasonably dangerous for its ordinary uses,

intended uses, and all other foreseeable uses and misuses and could suffer a tread separation

which, in turn, would lead to loss of vehicle control and serious injury to vehicle occupants.

        24.     At all times relevant, Defendants knew or should have known that the defective

condition of the Subject Tire created a foreseeable and unreasonable risk of harm, including the

likelihood of serious injury and/or death to those occupying any vehicle to which the Subject

Tire was affixed.

        25.     At all times relevant, reasonable alternative designs and processes of

manufacturing and testing that were economically and technologically feasible, existed within

the tire industry and were within actual and constructive knowledge and control of Defendants.

        26.     The decedent, Mr. Wescott, did not know about, and had no reason to know

about, the defective and unreasonably dangerous condition of the Subject Tire.

                                      COUNT I
                                    NEGLIGENCE
                                 WRONGFUL DEATH
                           (MICHELIN NORTH AMERICA, INC.)

        27.     Plaintiff readopts and realleges all of the paragraphs of this Complaint as if fully

set forth herein.

        28.     At all relevant times, MNA owed consumers and users of its products, including

Mr. Wescott, a duty to design its tires, including the Subject Tire described above, in such a

manner and with the exercise of reasonable care, so as to prevent the tread and steel belt package



                                                 5
      Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 6 of 33 PageID# 6




on the Subject Tire from separating from the Subject Tire’s carcass before selling the Subject

Tire and placing it into the stream of commerce. To the extent MNA did not owe this duty under

existing Virginia law, it assumed such a duty by virtue of its conduct.

       29.      At all relevant times, MNA owed consumers and/or intended users of the Subject

Tire, including Mr. Wescott, a duty to manufacture, assemble, inspect, and/or test its tires,

including the Subject Tire described above, in such a manner and with the exercise of reasonable

care, so as to prevent the tread and steel belt package on the Subject Tire from separating from

the Subject Tire’s carcass before selling the Subject Tire and placing it into the stream of

commerce. To the extent MNA did not owe this duty under existing Virginia law, it assumed

such a duty by virtue of its conduct.

       30.      At all relevant times, MNA owed a duty to warn consumers and/or intended users

of the Subject Tire, including Mr. Wescott, of known or suspected defects that rendered the

Subject Tire unreasonably dangerous to use. Upon information and belief, MNA knew or had

reason to know that the Subject Tire posed an unreasonable risk of harm by virtue of informal

and formal claims arising from substantially similar incidents, internal testing and research, and

other sources of information to be developed in discovery. To the extent MNA did not owe this

duty under existing Virginia law, it assumed such a duty by virtue of its conduct.

       31.      MNA breached the above-cited duties by carrying out one or more of the

following negligent acts:

             a. Failing to use due care in designing the Subject Tire’s tire construction so as to

                prevent excessive forces on Subject Tire’s components and deteriorating the same

                thereby rendering the Subject Tire unreasonably susceptible to (and ultimately

                causing) the tread-belt separation that occurred on June 20, 2019;




                                                 6
Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 7 of 33 PageID# 7




   b. Failing to exercise due care in manufacturing the Subject Tire, which in turn led

      to an unreasonable and inadequate curing/bonding of the Subject Tire’s tread to

      the remainder of the Subject Tire’s carcass and thereby rendering the Subject Tire

      unreasonably susceptible to (and ultimately causing) the tread-belt separation that

      occurred on June 20, 2019;

   c. Failing to make reasonable tests and/or inspections to discover the defective,

      hazardous, and unreasonably dangerous conditions relating to the Subject Tire’s

      propensity to fail as described above;

   d. Negligently failing to warn users of the Subject Tire, including Mr. Wescott, of

      said defective, hazardous, and unreasonably dangerous conditions relating to tire

      tread/belt separation which MNA knew or should have known through the

      exercise of ordinary care;

   e. Failing to discover the defective, hazardous, and unreasonably dangerous

      conditions relating to the Subject Tire’s propensity to sustain sudden, unexpected

      tread/belt separations, while in the possession of MNA, and during which times

      employees, servants or agents of MNA had an opportunity to inspect, service and

      work on the Subject Tire;

   f. Failing to warn users about tire aging, tire degrading, oxidation, and ozonation

      which occurs as a tire ages and makes the tire more likely to fail during normal

      use, including an increased likeliness to experience a tire tread/belt separation as a

      result of aging, when MNA knew or should have known through the exercise of

      ordinary care of such a danger;

   g. Negligently failing to design and manufacture a tire that was robust enough for its




                                        7
      Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 8 of 33 PageID# 8




                intended use as a tire on a commercial truck; and

             h. Other negligent acts and omissions to be developed in the course of discovery.

       32.      MNA knew or should have known that exposing users to the dangerous and

defective and hazardous condition existing in the Subject Tire would give rise to serious bodily

injuries to such users.

       33.      The Subject Tire’s defective condition was latent and Mr. Wescott was not

capable of realizing the dangerous condition and could not have discovered the dangerous

condition even upon performing a reasonable inspection of the same.

       34.      MNA’s negligence directly and proximately caused the accident that occurred on

June 20, 2019, and the resulting catastrophic injuries and ultimate March 14, 2020, death of Mr.

Wescott.

       35.      As a direct and proximate result of the negligence of MNA, Mr. Wescott suffered

catastrophic injuries and ultimately died from the subject incident on June 20, 2019, and Plaintiff

has suffered, is suffering, and will suffer in the future the following damages:

             a. Loss of support and services;

             b. Loss of companionship;

             c. Mental pain and suffering; and

             d. Medical as well as funeral expenses.

       36.      As a direct and proximate result of the negligence of MNA, Mr. Wescott suffered

catastrophic injuries and ultimately died from the subject incident on June 20, 2019, and his

estate has suffered, is suffering, and will suffer in the future the following damages:

             a. Loss of prospective net accumulations; and

             b. Medical and funeral bills and expenses charged to the estate.




                                                 8
      Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 9 of 33 PageID# 9




        Accordingly, Plaintiff demands judgment against MNA for damages, together with

interest and costs, and further demands a trial by jury on all issues so triable as a matter of right.


                                  COUNT II
               BREACH OF IMPLIED WARRANTY OF MERCHANTIBILITY
                              WRONGFUL DEATH
                       (MICHELIN NORTH AMERICA, INC.)

        37.      Plaintiff readopts and realleges all of the paragraphs of this Complaint as if fully

set forth herein.

        38.      At all relevant times, MNA was in the business of marketing, selling, and

distributing tires, including the Subject Tire causing Mr. Wescott’s injuries and death.

        39.      MNA knew of the ordinary purposes for which the Subject Tire was intended and

impliedly warranted the Subject Tire to be of merchantable quality, and to be safe and fit for

such ordinary purposes (which included being affixed to a pick-up truck like the Subject Truck)

and all other reasonably foreseeable uses and misuses.

        40.      At all relevant times, Mr. Wescott used the Subject Tire in its intended manner

and for its intended purpose and reasonably relied on the skill, judgment, and implied warranty

of MNA.

        41.      MNA breached the above-referenced implied warranties as to the Subject Tire.

Specifically, at the time the Subject Tire left MNA’s possession, it was not of merchantable

quality and was unreasonably dangerous and unfit for the ordinary and reasonably foreseeable

purposes for which it was intended and its reasonably foreseeable misuses for the following

reasons:

              a. The Subject Tire’s unfit design lacked countermeasures for tread/belt separation,

                 and thus rendered the Subject Tire unreasonably susceptible to, and ultimately

                 caused the tread/belt separation that occurred on June 20, 2019; and


                                                   9
    Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 10 of 33 PageID# 10




             b. The Subject Tire’s tread was inadequately cured and/or bonded to the remainder

                of the Tire’s carcass, and thus rendered the Tire unreasonably susceptible to, and

                ultimately caused, the tread/belt separation that occurred on June 20, 2019, as

                alleged in Paragraph 17.

       42.      Mr. Wescott, as the operator and/or occupant of the Subject Truck, was a person

who would foreseeably be injured by MNA’s breach of the implied warranty referenced in this

Count. MNA’s breach of the warranty of merchantability as alleged herein directly and

proximately caused the accident on June 20, 2019, and the resulting catastrophic injuries and

ultimate death of Mr. Wescott.

       43.      As a direct and proximate result of the above-referenced breaches of warranty by

MNA, Mr. Wescott suffered catastrophic injuries and ultimately died from the subject incident

on June 20, 2019, and Plaintiff has suffered, is suffering, and will suffer in the future the

following damages:

             a. Loss of support and services;

             b. Loss of companionship;

             c. Mental pain and suffering; and

             d. Medical as well as funeral expenses.

       44.      As a direct and proximate result of the breaches of warranty by MNA, Mr.

Wescott suffered catastrophic injuries and ultimately died from the subject incident on June 20,

2019, and his estate has suffered, is suffering, and will suffer in the future the following

damages:

             a. Loss of prospective net accumulations; and

             b. Medical and funeral bills and expenses charged to the estate.




                                                 10
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 11 of 33 PageID# 11




        Accordingly, Plaintiff demands judgment against MNA for damages, together with

interest and costs, and further demands a trial by jury on all issues so triable as a matter of right.




                              COUNT III
       BREACH OF WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
                         WRONGFUL DEATH
                   (MICHELIN NORTH AMERICA, INC.)

        45.     Plaintiff readopts and realleges all of the paragraphs of this Complaint as if fully

set forth herein.

        46.     At all times relevant, MNA was in the business of marketing, selling, and

distributing tires, including the Subject Tire that caused Mr. Wescott’s injuries and death. Upon

information and belief, MNA knew or had reason to know that the Subject Tire would be affixed

to a commercial truck at the time they sold the Subject Tire and that the purchaser was in fact

relying on MNA’s skill, judgment, and implied warranty of the Subject Tire’s fitness for that

particular purpose.

        47.     Accordingly, MNA impliedly warranted that the Subject Tire was suitable for the

particular purpose of being affixed to a commercial vehicle.

        48.     At all relevant times, Mr. Wescott used the Subject Tire in its intended manner

and for its intended purpose and reasonably relied on the skill, judgment, and implied warranty

of MNA in operating the Subject Truck.

        49.     MNA breached the above-referenced implied warranty as to the Subject Tire in

that the Subject Tire was unreasonably dangerous and unfit to be affixed to a commercial truck at

the time it left MNA’s possession for the following reasons:




                                                  11
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 12 of 33 PageID# 12




             a. The Subject Tire’s unfit design lacked countermeasures for tread/belt separation,

                and thus rendered the Tire unreasonably susceptible to, and ultimately caused, the

                tread/belt separation that occurred on June 20, 2019; and

             b. The Subject Tire’s tread and belt package was inadequately cured and/or bonded

                to the remainder of the Tire’s carcass, and thus rendered the Tire unreasonably

                susceptible to, and ultimately caused, the tread/belt separation that occurred on

                June 20, 2019, as alleged in Paragraph 17.

       50.      Mr. Wescott, as the operator and/or occupant of a commercial truck, was a person

who would foreseeably be injured by MNA’s breach of the implied warranty referenced in this

Count. MNA’s breach of that warranty directly and proximately caused the accident on June 20,

2019, and the resulting catastrophic injuries and ultimate death of Mr. Wescott.

       51.      As a direct and proximate result of the above-referenced breaches of warranty by

MNA, Mr. Wescott suffered catastrophic injuries and ultimately died from the subject incident

on June 20, 2019, and Plaintiff has suffered, is suffering, and will suffer in the future the

following damages:

             a. Loss of support and services;

             b. Loss of companionship;

             c. Mental pain and suffering; and

             d. Medical as well as funeral expenses.

       52.      As a direct and proximate result of the above-referenced breaches of warranty by

MNA, Mr. Wescott suffered catastrophic injuries and ultimately died from the subject incident

on June 20, 2019, and his estate has suffered, is suffering, and will suffer in the future the

following damages:




                                                 12
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 13 of 33 PageID# 13




              a. Loss of prospective net accumulations; and

              b. Medical and funeral bills and expenses charged to the estate.

        Accordingly, Plaintiff demands judgment against MNA for damages, together with

interest and costs, and further demands a trial by jury on all issues so triable as a matter of right.




                                        COUNT IV
                                      NEGLIGENCE
                                   SURVIVAL ACTION
                             (MICHELIN NORTH AMERICA, INC.)

        53.      Plaintiff readopts and realleges all of the paragraphs of this Complaint as if fully

set forth herein.

        54.      At all relevant times, MNA owed consumers and users of its products, including

Mr. Wescott, a duty to design its tires, including the Subject Tire described above, in such a

manner and with the exercise of reasonable care, so as to prevent the tread and steel belt package

on the Subject Tire from separating from the Subject Tire’s carcass before selling the Subject

Tire and placing it into the stream of commerce. To the extent MNA did not owe this duty under

existing Virginia law, it assumed such a duty by virtue of its conduct.

        55.      At all relevant times, MNA owed consumers and users of its products, including

Mr. Wescott, a duty to manufacture, assemble, inspect, and/or test its tires, including the Subject

Tire described above, in such a manner and with the exercise of reasonable care, so as to prevent

the tread and steel belt package on the Subject Tire from separating from the Subject Tire’s

carcass before selling the Subject Tire and placing it into the stream of commerce. To the extent

MNA did not owe this duty under existing Virginia law, it assumed such a duty by virtue of its

conduct.

        56.      At all relevant times, MNA owed a duty to warn consumers and/or intended users


                                                  13
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 14 of 33 PageID# 14




of the Subject Tire, including Mr. Wescott, of known or suspected defects that rendered the

Subject Tire unreasonably dangerous to use. Upon information and belief, MNA knew or had

reason to know that the Subject Tire posed an unreasonable risk of harm by virtue of informal

and formal claims arising from substantially similar incidents, internal testing and research, and

other sources of information to be developed in discovery. To the extent MNA did not owe this

duty under existing Virginia law, it assumed such a duty by virtue of its conduct.

       57.      MNA breached the above-cited duties by carrying out one or more of the

following negligent acts:

             a. Failing to use due care in designing the Subject Tire’s tire construction so as to

                prevent excessive forces on Subject Tire’s components and deteriorating the same

                thereby rendering the Subject Tire unreasonably susceptible to (and causing) the

                tread-belt separation that occurred on June 20, 2019;

             b. Failing to exercise due care in manufacturing the Subject Tire, which in turn led

                to an unreasonable and inadequate curing/bonding of the Subject Tire’s tread to

                the remainder of the Subject Tire’s carcass and thereby rendering the Subject Tire

                unreasonably susceptible to (and ultimately causing) the tread-belt separation that

                occurred on June 20, 2019;

             c. Failing to make reasonable tests and/or inspections to discover the defective,

                hazardous, and unreasonably dangerous conditions relating to the Subject Tire’s

                propensity to fail as described above;

             d. Negligently failing to warn users of the Subject Tire, including Mr. Wescott, of

                said defective, hazardous, and unreasonably dangerous conditions relating to tire

                tread/belt separation which MNA knew or should have known through the




                                                 14
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 15 of 33 PageID# 15




                exercise of ordinary care;

             e. Failing to discover the defective, hazardous, and unreasonably dangerous

                conditions relating to the Subject Tire’s propensity to sustain sudden, unexpected

                tread/belt separations, while in the possession of MNA, and during which times

                employees, servants or agents of MNA had an opportunity to inspect, service and

                work on the Subject Tire;

             f. Failing to warn users about tire aging, tire degrading, oxidation, and ozonation

                which occurs as a tire ages and makes the tire more likely to fail during normal

                use, including an increased likeliness to experience a tire tread/belt separation as a

                result of aging, when MNA knew or should have known through the exercise of

                ordinary care of such a danger;

             g. Negligently failing to design and manufacture a tire that was robust enough for its

                intended use as a tire on a commercial truck; and

             h. Other negligent acts and omissions to be developed in the course of discovery.

       58.      MNA knew or should have known that exposing users to the dangerous and

defective and hazardous condition existing in the Subject Tire would give rise to serious bodily

injuries to such users.

       59.      The Subject Tire’s defective condition was latent and Mr. Wescott was not

capable of realizing the dangerous condition and could not have discovered the dangerous

condition even upon performing a reasonable inspection of the same.

       60.      MNA’s negligence directly and proximately caused the accident that occurred on

June 20, 2019, and the resulting catastrophic injuries sustained by Mr. Wescott.

       61.      As a direct and proximate result of MNA’s negligence, Mr. Wescott was injured




                                                  15
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 16 of 33 PageID# 16




and suffered the following damages:

              a. Serious and permanent bodily injury;

              b. Physical disfigurement;

              c. Physical pain and mental anguish;

              d. Inconvenience;

              e. Medical expenses.

        Accordingly, Plaintiff demands judgment against MNA for damages, together with

interest and costs, and further demands a trial by jury on all issues so triable as a matter of right.

                                   COUNT V
               BREACH OF IMPLIED WARRANTY OF MERCHANTIBILITY
                               SURVIVAL ACTION
                       (MICHELIN NORTH AMERICA, INC.)

        62.      Plaintiff readopts and realleges all of the paragraphs of this Complaint as if fully

set forth herein.

        63.      At all relevant times, MNA was in the business of marketing, selling, and

distributing tires, including the Subject Tire that caused Mr. Wescott’s catastrophic injuries.

        64.      MNA knew of the ordinary purposes for which the Subject Tire was intended and

impliedly warranted the Subject Tire to be of merchantable quality, and to be safe and fit for

such ordinary purposes (which included being affixed to a pick-up truck like the Subject Truck)

and all other reasonably foreseeable uses and misuses.

        65.      At all relevant times, Mr. Wescott used the Subject Tire in its intended manner

and for its intended purpose and reasonably relied on the skill, judgment, and implied warranty

of MNA.

        66.      MNA breached the above-referenced implied warranties as to the Subject Tire.

Specifically, at the time the Subject Tire left MNA’s possession, it was not of merchantable



                                                  16
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 17 of 33 PageID# 17




quality and was unreasonably dangerous and unfit for the ordinary and reasonably foreseeable

purposes for which it was intended and its reasonably foreseeable misuses for the following

reasons:

              a. The Subject Tire’s unfit design lacked countermeasures for tread/belt separation,

                 and thus rendered the Subject Tire unreasonably susceptible to, and ultimately

                 caused the tread/belt separation that occurred on June 20, 2019; and

              b. The Subject Tire’s tread was inadequately cured and/or bonded to the remainder

                 of the Tire’s carcass, and thus rendered the Tire unreasonably susceptible to, and

                 ultimately caused, the tread/belt separation that occurred on June 20, 2019, as

                 alleged in Paragraph 17.

        67.      Mr. Wescott, as the operator and/or occupant of the Subject Truck, was a person

who would foreseeably be injured by MNA’s breach of the implied warranty referenced in this

Count. MNA’s breach of the warranty of merchantability, as alleged herein, directly and

proximately caused the accident on June 20, 2019, and Mr. Wescott’s resulting catastrophic

injuries.

        68.      As a direct and proximate result of MNA’s negligence, Mr. Wescott was injured

and suffered the following damages:

              a. Serious and permanent bodily injury;

              b. Physical disfigurement;

              c. Physical pain and mental anguish;

              d. Inconvenience;

              e. Medical expenses.

        Accordingly, Plaintiff demands judgment against MNA for damages, together with




                                                 17
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 18 of 33 PageID# 18




interest and costs, and further demands a trial by jury on all issues so triable as a matter of right.


                              COUNT VI
       BREACH OF WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
                         SURVIVAL ACTION
                   (MICHELIN NORTH AMERICA, INC.)

        69.      Plaintiff readopts and realleges all of the paragraphs of this Complaint as if fully

set forth herein.

        70.      At all times relevant, MNA was in the business of marketing, selling, and

distributing tires, including the Subject Tire that caused Mr. Wescott’s catastrophic injuries.

Upon information and belief, MNA knew or had reason to know that the Subject Tire would be

affixed to a commercial truck at the time they sold the Subject Tire and that the purchaser was in

fact relying on MNA’s skill, judgment, and implied warranty of the Subject Tire’s fitness for that

particular purpose.

        71.      Accordingly, MNA impliedly warranted that the Subject Tire was suitable for the

particular purpose of being affixed to a commercial vehicle.

        72.      At all relevant times, Mr. Wescott used the Subject Tire in its intended manner

and for its intended purpose and reasonably relied on the skill, judgment, and implied warranty

of MNA in operating the Subject Truck.

        73.      MNA breached the above-referenced implied warranty as to the Subject Tire in

that the Subject Tire was unreasonably dangerous and unfit to be affixed to a commercial truck at

the time it left MNA’s possession for the following reasons:

              a. The Subject Tire’s unfit design lacked countermeasures for tread/belt separation,

                 and thus rendered the Tire unreasonably susceptible to, and ultimately caused, the

                 tread/belt separation that occurred on June 20, 2019; and




                                                  18
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 19 of 33 PageID# 19




              b. The Subject Tire’s tread and belt package was inadequately cured and/or bonded

                 to the remainder of the Tire’s carcass, and thus rendered the Tire unreasonably

                 susceptible to, and ultimately caused, the tread/belt separation that occurred on

                 June 20, 2019, as alleged in Paragraph 17.

        74.      Mr. Wescott, as the operator and/or occupant of a commercial truck, was a person

who would foreseeably be injured by MNA’s breach of the implied warranty referenced in this

Count. MNA’s breach of that warranty directly and proximately caused the accident on June 20,

2019, and Mr. Wescott’s resulting catastrophic injuries.

        75.      As a direct and proximate result of MNA’s negligence, Mr. Wescott was injured

and suffered the following damages:

              a. Serious and permanent bodily injury;

              b. Physical disfigurement;

              c. Physical pain and mental anguish;

              d. Inconvenience;

              e. Medical expenses.

        Accordingly, Plaintiff demands judgment against MNA for damages, together with

interest and costs, and further demands a trial by jury on all issues so triable as a matter of right.


                                    COUNT VII
                                   NEGLIGENCE
                                 WRONGFUL DEATH
                      (MICHELIN NORTH AMERICA (CANADA), INC.)

        76.      Plaintiff readopts and realleges all of the paragraphs of this Complaint as if fully

set forth herein.

        77.      At all times relevant, MC owed to foreseeable consumers and users of its

products, including Mr. Wescott, a duty to design its tires, including the Subject Tire described


                                                  19
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 20 of 33 PageID# 20




above, in such a manner and with the exercise of reasonable care, so as to prevent the tread and

steel belt package on the Subject Tire from separating from the Subject Tire’s carcass before

selling the Subject Tire and placing it into the stream of commerce. To the extent MC did not

owe this duty under existing Virginia law, it assumed such a duty by virtue of its conduct.

       78.        At all times relevant, MC owed consumers and users of its products, including

Mr. Wescott, a duty to manufacture, assemble, inspect, and/or test its tires, including the Subject

Tire described above, in such a manner and with the exercise of reasonable care, so as to prevent

the tread and steel belt package on the Subject Tire from separating from the Subject Tire’s

carcass before selling the Subject Tire and placing it into the stream of commerce. To the extent

MC did not owe this duty under existing Virginia law, it assumed such a duty by virtue of its

conduct.

       79.        At all times relevant, MC owed a duty to warn consumers and/or intended users

of the Subject Tire, including Mr. Wescott, of known or suspected defects that rendered the

Subject Tire unreasonably dangerous to use. Upon information and belief, MC knew or had

reason to know that the Subject Tire posed an unreasonable risk of harm by virtue of informal

and formal claims arising from substantially similar incidents, internal testing and research, and

other sources of information to be developed in discovery. To the extent MC did not owe this

duty under existing Virginia law, it assumed such a duty by virtue of its conduct.

       80.        MC breached the above-cited duties by carrying out one or more of the following

negligent acts:

             a. Failing to use due care in designing the Subject Tire’s tire construction so as to

                  prevent excessive forces on Subject Tire’s components and deteriorating the

                  same, thereby rendering the Subject Tire unreasonably susceptible to (and




                                                 20
Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 21 of 33 PageID# 21




       ultimately causing) the tread-belt separation that occurred on June 20, 2019;

    b. Failing to exercise due care manufacturing the Subject Tire, which in turn, led to

       an unreasonable and inadequate curing/bonding of the Subject Tire’s tread to the

       remainder of the Subject Tire’s carcass and thereby rendering the Subject Tire

       unreasonably susceptible to (and ultimately causing) the tread-belt separation that

       occurred on June 20, 2019;

    c. Failing to make reasonable tests and/or inspections to discover the defective,

       hazardous and unreasonably dangerous conditions relating to the Subject Tire’s

       propensity to fail as described above;

    d. Negligently failing to warn users of the Subject Tire, including Mr. Wescott, of

       said defective, hazardous, and unreasonably dangerous conditions relating to tire

       tread/belt separation which MC knew or should have known through the exercise

       of ordinary care;

    e. Failing to discover the defective, hazardous, and unreasonably dangerous

       conditions relating to the Subject Tire’s propensity to sustain sudden, unexpected

       tread/belt separations, while in the possession of MC, and during which times

       employees, servants, or agents of MC had an opportunity to inspect, service, and

       work on the subject tire;

    f. Failing to warn users about tire aging, tire degrading, oxidation, and ozonation

       which occurs as a tire ages and makes the tire more likely to fail during normal

       use, including an increased likeliness to experience a tire tread/belt separation as a

       result of aging, when MC knew or should have known through the exercise of

       ordinary care of such a danger;




                                         21
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 22 of 33 PageID# 22




             g. Negligently failing to design and manufacture a tire that was robust enough for its

                intended use as a tire on a commercial truck; and

             h. Other negligent acts and omissions to be developed in the course of discovery.

       81.      MC knew or should have known that exposing users to the dangerous and

defective and hazardous condition existing in the Subject Tire would give rise to serious bodily

injuries to such users.

       82.      The Subject Tire’s defective condition was latent and Mr. Wescott was not

capable of realizing the dangerous condition and could not have discovered the dangerous

condition even upon performing a reasonable inspection of the same.

       83.      MC’s negligence directly and proximately caused the accident that occurred on

June 20, 2019, and the resulting catastrophic injuries and ultimate death of Mr. Wescott.

       84.      As a direct and proximate result of the negligence of MC, Mr. Wescott suffered

catastrophic injuries and ultimately died from the subject incident on June 20, 2019, and Plaintiff

has suffered, is suffering, and will suffer in the future the following damages:

             a. Loss of support and services;

             b. Loss of companionship;

             c. Mental pain and suffering; and

             d. Medical as well as funeral expenses.

       85.      As a direct and proximate result of the negligence of the MC, Mr. Wescott

suffered catastrophic injuries and ultimately died from the subject incident on June 20, 2019, and

his estate has suffered, is suffering, and will suffer in the future the following damages:

             a. Loss of prospective net accumulations; and

             b. Medical and funeral bills and expenses charged to the estate.




                                                 22
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 23 of 33 PageID# 23




         Accordingly, Plaintiff demands judgment against MC for damages, together with interest

and costs, and further demands a trial by jury on all issues so triable as a matter of right.


                                   COUNT VIII
                BREACH OF IMPLIED WARRANTY OF MERCHANTIBILITY
                               WRONGFUL DEATH
                    (MICHELIN NORTH AMERICA (CANADA), INC.)

         86.      Plaintiff readopts and realleges all of the paragraphs of this Complaint as if fully

set forth herein.

         87.      At all times relevant, MC was in the business of marketing, selling, and

distributing tires, including the Subject Tire that caused Mr. Wescott’s injuries and death.

         88.      MC knew of the ordinary purposes for which the Subject Tire was intended and

impliedly warranted the Subject Tire to be of merchantable quality, and to be safe and fit for

such ordinary purposes (which included being affixed to a pick-up truck like the Subject Truck)

and all other reasonably foreseeable uses and misuses.

         89.      At all times relevant, Mr. Wescott used the Subject Tire in its intended manner

and for its intended purpose and reasonably relied on the skill, judgment, and implied warranty

of MC.

         90.      MC breached the above-referenced implied warranties as to the Subject Tire.

Specifically, at the time the Subject Tire left MC’s possession, it was not of merchantable quality

and was unreasonably dangerous and unfit for the ordinary and reasonably foreseeable purposes

for which it was intended and its reasonably foreseeable misuses for the following reasons:

               a. The Subject Tire’s unfit design lacked countermeasures for tread/belt separation,

                  and thus rendered the Subject Tire unreasonably susceptible to, and ultimately

                  caused, the tread/belt separation that occurred on June 20, 2019; and




                                                   23
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 24 of 33 PageID# 24




             b. The Subject Tire’s tread was inadequately cured and/or bonded to the remainder

                of the Tire’s carcass, and thus rendered the Tire unreasonably susceptible to, and

                ultimately caused, the tread/belt separation that occurred on June 20, 2019, as

                alleged in Paragraph 17.

       91.      Mr. Wescott, as the operator and/or occupant of the Subject Truck, was a person

who would foreseeably be injured by MC’s breach of the implied warranty referenced in this

Count. MC’s breach of the warranty of merchantability as alleged herein directly and

proximately caused the accident on June 20, 2019, and the resulting catastrophic injuries and

ultimate death of Mr. Wescott.

       92.      As a direct and proximate result of the above-referenced breaches of warranty by

MC, Mr. Wescott suffered catastrophic injuries and ultimately died from the subject incident on

June 20, 2019, and Plaintiff has suffered, is suffering, and will suffer in the future the following

damages:

             a. Loss of support and services;

             b. Loss of companionship;

             c. Mental pain and suffering; and

             d. Medical as well as funeral expenses.

       93.      As a direct and proximate result of the above-referenced breaches of warranty by

MC, Mr. Wescott suffered catastrophic injuries and ultimately died from the subject incident on

June 20, 2019, and his estate has suffered, is suffering, and will suffer in the future the following

damages:

             a. Loss of prospective net accumulations; and

             b. Medical and funeral bills and expenses charged to the estate.




                                                 24
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 25 of 33 PageID# 25




        Accordingly, Plaintiff demands judgment against the MC for damages, together with

interest and costs, and further demands a trial by jury on all issues so triable as a matter of right.


                             COUNT IX
       BREACH OF WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
                          WRONGFUL DEATH
               (MICHELIN NORTH AMERICA (CANADA), INC.)

        94.      Plaintiff readopts and realleges all of the paragraphs of this Complaint as if fully

set forth herein.

        95.      At all times relevant hereto, MC was in the business of marketing, selling, and

distributing tires, including the Subject Tire that caused Mr. Wescott’s injuries and death. Upon

information and belief, MC knew or had reason to know that the Subject Tire would be affixed to

a commercial truck at the time they sold the Subject Tire and that the purchaser was in fact

relying on MC’s skill, judgment, and implied warranty of the Subject Tire’s fitness for that

particular purpose.

        96.      Accordingly, MC impliedly warranted that the Subject Tire was suitable for the

particular purpose of being affixed to a commercial vehicle.

        97.      At all times relevant, Mr. Wescott used the Subject Tire in its intended manner

and for its intended purpose and reasonably relied on the skill, judgment, and implied warranty

of MC in operating the Subject Truck.

        98.      MC breached the above-referenced implied warranty as to the Subject Tire in that

the Subject Tire was unreasonably dangerous and unfit to be affixed to a commercial truck at the

time it left MC’s possession for the following reasons:

              a. The Subject Tire’s unfit design lacked countermeasures for tread/belt separation,

                 and thus rendered the Tire unreasonably susceptible to, and ultimately caused, the

                 tread/belt separation that occurred on June 20, 2019; and


                                                  25
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 26 of 33 PageID# 26




             b. The Subject Tire’s tread and belt package was inadequately cured and/or bonded

                to the remainder of the Tire’s carcass, and thus rendered the Tire unreasonably

                susceptible to, and ultimately caused, the tread/belt separation that occurred on

                June 20, 2019, as alleged in Paragraph 17.

       99.      Mr. Wescott, as the operator and/or occupant of a commercial truck, was a person

who would foreseeably be injured by MC’s breach of the implied warranty referenced in this

Count. MC’s breach of that warranty directly and proximately caused the accident on June 20,

2019, and the resulting catastrophic injuries and ultimate death of Mr. Wescott.

       100.     As a direct and proximate result of the above-referenced breaches of warranty by

MC, Mr. Wescott suffered catastrophic injuries and ultimately died from the subject incident on

June 20, 2019, and Plaintiff has suffered, is suffering, and will suffer in the future the following

damages:

             a. Loss of support and services;

             b. Loss of companionship;

             c. Mental pain and suffering; and

             d. Medical as well as funeral expenses.

       101.     As a direct and proximate result of the above-referenced breaches of warranty by

MC, Mr. Wescott suffered catastrophic injuries and ultimately died from the subject incident on

June 20, 2019, and his estate has suffered, is suffering and will suffer in the future the following

damages:

             a. Loss of prospective net accumulations; and

             b. Medical and funeral bills and expenses charged to the estate.

       Accordingly, Plaintiff demands judgment against MC for damages, together with interest




                                                 26
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 27 of 33 PageID# 27




and costs, and further demands a trial by jury on all issues so triable as a matter of right.


                                    COUNT X
                                  NEGLIGENCE
                                SURVIVAL ACTION
                     (MICHELIN NORTH AMERICA (CANADA), INC.)

        102.    Plaintiff readopts and realleges all of the paragraphs of this Complaint as if fully

set forth herein.

        103.    At all times relevant, MC owed to foreseeable consumers and users of its

products, including Mr. Wescott, a duty to design its tires, including the Subject Tire described

above, in such a manner and with the exercise of reasonable care, so as to prevent the tread and

steel belt package on the Subject Tire from separating from the Subject Tire’s carcass before

selling the Subject Tire and placing it into the stream of commerce. To the extent MC did not

owe this duty under existing Virginia law, it assumed such a duty by virtue of its conduct.

        104.    At all times relevant, MC owed consumers and users of its products, including

Mr. Wescott, a duty to manufacture, assemble, inspect, and/or test its tires, including the Subject

Tire described above, in such a manner and with the exercise of reasonable care, so as to prevent

the tread and steel belt package on the Subject Tire from separating from the Subject Tire’s

carcass before selling the Subject Tire and placing it into the stream of commerce. To the extent

MC did not owe this duty under existing Virginia law, it assumed such a duty by virtue of its

conduct.

        105.    At all times relevant, MC owed a duty to warn consumers and/or intended users

of the Subject Tire, including Mr. Wescott, of known or suspected defects that rendered the

Subject Tire unreasonably dangerous to use. Upon information and belief, MC knew or had

reason to know that the Subject Tire posed an unreasonable risk of harm by virtue of informal

and formal claims arising from substantially similar incidents, internal testing and research, and


                                                  27
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 28 of 33 PageID# 28




other sources of information to be developed in discovery. To the extent MC did not owe this

duty under existing Virginia law, it assumed such a duty by virtue of its conduct.

       106.       MC breached the above-cited duties by carrying out one or more of the following

negligent acts:

           a. Failing to use due care in designing the Subject Tire’s tire construction so as to

                  prevent excessive forces on Subject Tire’s components and deteriorating the

                  same, thereby rendering the Subject Tire unreasonably susceptible to (and

                  ultimately causing) the tread-belt separation that occurred on June 20, 2019;

           b. Failing to exercise due care manufacturing the Subject Tire, which in turn, led to

                  an unreasonable and inadequate curing/bonding of the Subject Tire’s tread to the

                  remainder of the Subject Tire’s carcass and thereby rendering the Subject Tire

                  unreasonably susceptible to (and ultimately causing) the tread-belt separation that

                  occurred on June 20, 2019;

           c. Failing to make reasonable tests and/or inspections to discover the defective,

                  hazardous and unreasonably dangerous conditions relating to the Subject Tire’s

                  propensity to fail as described above;

           d. Negligently failing to warn users of the Subject Tire, including Mr. Wescott, of

                  said defective, hazardous, and unreasonably dangerous conditions relating to tire

                  tread/belt separation which MC knew or should have known through the exercise

                  of ordinary care;

           e. Failing to discover the defective, hazardous, and unreasonably dangerous

                  conditions relating to the Subject Tire’s propensity to sustain sudden, unexpected

                  tread/belt separations, while in the possession of MC, and during which times




                                                   28
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 29 of 33 PageID# 29




               employees, servants, or agents of MC had an opportunity to inspect, service, and

               work on the subject tire;

           f. Failing to warn users about tire aging, tire degrading, oxidation, and ozonation

               which occurs as a tire ages and makes the tire more likely to fail during normal

               use, including an increased likeliness to experience a tire tread/belt separation as a

               result of aging, when MC knew or should have known through the exercise of

               ordinary care of such a danger;

           g. Negligently failing to design and manufacture a tire that was robust enough for its

               intended use as a tire on a commercial truck; and

           h. Other negligent acts and omissions to be developed in the course of discovery.

       107.    MC knew or should have known that exposing users to the dangerous and

defective and hazardous condition existing in the Subject Tire would give rise to serious bodily

injuries to such users.

       108.    The Subject Tire’s defective condition was latent and Mr. Wescott was not

capable of realizing the dangerous condition and could not have discovered the dangerous

condition even upon performing a reasonable inspection of the same.

       109.    MC’s negligence directly and proximately caused the accident that occurred on

Jun 20, 2019, and Mr. Wescott’s resulting catastrophic injuries.

       110.    As a direct and proximate result of MNA’s negligence, Mr. Wescott was injured

and suffered the following damages:

           a. Serious and permanent bodily injury;

           b. Physical disfigurement;

           c. Physical pain and mental anguish;




                                                 29
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 30 of 33 PageID# 30




            d. Inconvenience;

            e. Medical expenses.

       Accordingly, Plaintiff demands judgment against MC for damages, together with interest

and costs, and further demands a trial by jury on all issues so triable as a matter of right.


                                   COUNT XI
                BREACH OF IMPLIED WARRANTY OF MERCHANTIBILITY
                                SURVIVAL ACTION
                    (MICHELIN NORTH AMERICA (CANADA), INC.)

         111.    Plaintiff readopts and realleges all of the paragraphs of this Complaint as if fully

set forth herein.

         112.    At all times relevant, MC was in the business of marketing, selling, and

distributing tires, including the Subject Tire that caused Mr. Wescott’s catastrophic injuries.

         113.    MC knew of the ordinary purposes for which the Subject Tire was intended and

impliedly warranted the Subject Tire to be of merchantable quality, and to be safe and fit for

such ordinary purposes (which included being affixed to a pick-up truck like the Subject Truck)

and all other reasonably foreseeable uses and misuses.

         114.    At all times relevant, Mr. Wescott used the Subject Tire in its intended manner

and for its intended purpose and reasonably relied on the skill, judgment, and implied warranty

of MC.

         115.    MC breached the above-referenced implied warranties as to the Subject Tire.

Specifically, at the time the Subject Tire left MC’s possession, it was not of merchantable quality

and was unreasonably dangerous and unfit for the ordinary and reasonably foreseeable purposes

for which it was intended and its reasonably foreseeable misuses for the following reasons:




                                                  30
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 31 of 33 PageID# 31




            a. The Subject Tire’s unfit design lacked countermeasures for tread/belt separation,

               and thus rendered the Subject Tire unreasonably susceptible to, and ultimately

               caused, the tread/belt separation that occurred on June 20, 2019; and

            b. The Subject Tire’s tread was inadequately cured and/or bonded to the remainder

               of the Tire’s carcass, and thus rendered the Tire unreasonably susceptible to, and

               ultimately caused, the tread/belt separation that occurred on June 20, 2019, as

               alleged in Paragraph 17.

        116.   Mr. Wescott, as the operator and/or occupant of the Subject Truck, was a person

who would foreseeably be injured by MC’s breach of the implied warranty referenced in this

Count. MC’s breach of the warranty of merchantability, as alleged herein, directly and

proximately caused the accident on June 20, 2019, and Mr. Wescott’s resulting catastrophic

injuries.

        117.   As a direct and proximate result of MNA’s negligence, Mr. Wescott was injured

and suffered the following damages:

            a. Serious and permanent bodily injury;

            b. Physical disfigurement;

            c. Physical pain and mental anguish;

            d. Inconvenience;

            e. Medical expenses.

       Accordingly, Plaintiff demands judgment against MC for damages, together with interest

and costs, and further demands a trial by jury on all issues so triable as a matter of right.


                             COUNT XII
       BREACH OF WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
                          SURVIVAL ACTION
               (MICHELIN NORTH AMERICA (CANADA), INC.)


                                                  31
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 32 of 33 PageID# 32




        118.    Plaintiff readopts and realleges all of the paragraphs of this Complaint as if fully

set forth herein.

        119.    At all times relevant hereto, MC was in the business of marketing, selling, and

distributing tires, including the Subject Tire that caused Mr. Wescott’s catastrophic injuries.

Upon information and belief, MC knew or had reason to know that the Subject Tire would be

affixed to a commercial truck at the time they sold the Subject Tire and that the purchaser was in

fact relying on MC’s skill, judgment, and implied warranty of the Subject Tire’s fitness for that

particular purpose.

        120.    Accordingly, MC impliedly warranted that the Subject Tire was suitable for the

particular purpose of being affixed to a commercial vehicle.

        121.    At all times relevant, Mr. Wescott used the Subject Tire in its intended manner

and for its intended purpose and reasonably relied on the skill, judgment, and implied warranty

of MC in operating the Subject Truck.

        122.    MC breached the above-referenced implied warranty as to the Subject Tire in that

the Subject Tire was unreasonably dangerous and unfit to be affixed to a commercial truck at the

time it left MC’s possession for the following reasons:

            a. The Subject Tire’s unfit design lacked countermeasures for tread/belt separation,

                and thus rendered the Tire unreasonably susceptible to, and ultimately caused, the

                tread/belt separation that occurred on June 20, 2019; and

            b. The Subject Tire’s tread and belt package was inadequately cured and/or bonded

                to the remainder of the Tire’s carcass, and thus rendered the Tire unreasonably

                susceptible to, and ultimately caused, the tread/belt separation that occurred on

                June 20, 2019, as alleged in Paragraph 17.



                                                 32
     Case 3:21-cv-00005 Document 1 Filed 01/06/21 Page 33 of 33 PageID# 33




       123.    Mr. Wescott, as the operator and/or occupant of a commercial truck, was a person

who would foreseeably be injured by MC’s breach of the implied warranty referenced in this

Count. MC’s breach of that warranty directly and proximately caused the accident on June 20,

2019, and Mr. Wescott’s resulting catastrophic injuries.

       124.    As a direct and proximate result of MNA’s negligence, Mr. Wescott was injured

and suffered the following damages:

           a. Serious and permanent bodily injury;

           b. Physical disfigurement;

           c. Physical pain and mental anguish;

           d. Inconvenience;

           e. Medical expenses.

       Accordingly, Plaintiff demands judgment against MC for damages, together with interest

and costs, and further demands a trial by jury on all issues so triable as a matter of right.



                                                       Respectfully submitted,
                                                       MARGIE LOUISE WESCOTT


                                                                      /s/
                                                       Jonathan E. Halperin (VSB No. 32698)
                                                       Andrew Lucchetti (VSB No. 86631)
                                                       Halperin Law Center, LLC
                                                       5225 Hickory Park Drive, Suite B
                                                       Glen Allen, VA 23059
                                                       Phone: (804) 527-0100
                                                       Facsimile: (804) 597-0209
                                                       jonathan@hlc.law
                                                       andrew@hlc.law
                                                       Counsel for Plaintiff




                                                  33
